Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the Amendment filed on 12/21/2021.  Claims 1, 10, 22, 29 and 30 have been amended.  Claims 1-5, 7, 8, 10 and 22-33 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that the references do not disclose the claimed subject matter.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Boys does not specifically disclose where the rendering dataset type being HTML or DOM depending on the threshold of zoom inputted by the user.  Groth discloses having different dataset types, such as HTML or DOM depending on the zoom threshold.  Applicant argues that Groth does not disclose “using different rendering convention based on whether a selected zoom level is” selected by the user.   As explained below, Boys discloses rendering different dataset types based on zoom level and Groth discloses “using a hypertext modelling language (HTML) canvas element to render a first set of nodes from the dataset;” <first dataset type> being “HTML canvas element” and <second dataset type> being “domain object model (DOM)”; ([0027] of the Current Specification explains the difference of  Here, [0121]-[0133] of Groth, “If the changes are such that a LODComponent (709) must transition to a new level of detail, i.e. a threshold value has been met, the LODComponent (709) emits a request via an Event and Listener pattern of communication supplied by the underlying programming language in which the LoD library is implemented… [0122] 7. In FIG. 12, the user has zoomed the viewport in by manipulation of an input device, thus reducing the display size of the rendered document. The increase in display size has invalidated the required resolution of the visual components rendering bitmap image data on screen. The visual components have requested new bitmap image data, retrieved the data, and are now displaying the same images at a level of resolution appropriate for the zoom level. Visual components that are rendering bitmap information, but are not visible have been set to a minimum Level of Detail. In FIG. 13, the user has panned and zoomed the viewport by manipulation of an input device, in order to center the view on the visual component labelled "Family Album". The increase in display size has invalidated the required resolution of the visual components rendering bitmap image data on screen. The visual components have requested new bitmap image data, retrieved the data, and are now displaying the same images at a level of resolution appropriate for the zoom level. Visual components that are rendering bitmap information, but are no visible have been set to a minimum Level of Detail…. In FIG. 15, the user has zoomed the viewport in by manipulation of an input device, thus increasing the display size of the rendered document. The increase in size has invalidated the Level of Detail of the visual components. This figure illustrates the crossfading transition to the new Level of Detail at a halfway point between the old and new visual components. [0123] 8. In FIG. 16, the user has continued the zoom operation begun in FIG. 15, continuing to increase the display size of the rendered document, and again invalidated the current Level of Detail. This figure illustrates the crossfading transition to the new Level of Detail at a halfway point between the old and new visual components. In FIG. 17, the crossfading transition begun in FIG. 14, and updated in FIGS. 15 and 16, has completed, and the visual components are correctly represented at the new Level of Detail. [0124] 9. Upon receiving a response to the request made in step 7, the LODComponent (709) representing the search result data places the new visual component on screen, and removes the old visual component from the screen. [0125] 10. The new visual component then requests the entire DOM of the space referenced by the search result data. [0126] 11. The data describing the DOM is returned from local or remote storage to the Host Application (702), which in turn assigns the data to the requesting LODComponent (709). The LODComponent (709) requests new LODComponents (709) and LODRenderers (708) for each element in the data. As each LODComponent (702) of LODRenderer (709) is returned by the Host Application response to requests for LODComponents (709) and LODRenderers (708), the corresponding data element is assigned to the supplied LODComponent (709) or LODRenderer (708), which is then placed on screen. [0127] 12. The user has now seamlessly transitioned from an overall network view of their content, to a view of a specific DOM. [0128] 13. The user then zooms out by sending one or more commands to the Host Application by manipulation of the keyboard, mouse button or buttons, mouse wheel, trackpad, touchscreen, or other connected input devices. Such commands are interpreted (2406) by the Host Application (702), and result in logical manipulation of the viewport on screen by either zooming, panning, rotating, or otherwise modifying the viewport. [0129] 14. The LODComponent (709) rendering the DOM transitions to a lower level of detail. Child objects of the LODComponent (709) are moved off screen and/or are destroyed.”  Hence, when the scaling/zoom is below a threshold value, such as minimum zoom level, canvas/HTML is being used as the displaying method, when the scaling/zoom is above a threshold value DOM is used, as explained in view of the Specification above) and wherein the second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).  (as cited above in [0121]-[0133] of Groth, when the rendering/zoom is above a threshold value, aka in more detail, DOM is used to display the zoomed in detailed nodes/components)

Therefore, the cited references still disclose the argued limitations.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al (US 20150106758 A1) and in view of Groth (US 20100306696 A1) and in further view of Mahan et al (US 20100262780 A1).
 	Referring to claims 1 and 22 and 30, Boys discloses a method comprising: 
 	Determining a first scale level for presenting a graphical representation of a first portion of a dataset; In response to determining that the first scale level is below a zoom threshold, generating the graphical representation of the first portion of the dataset, wherein the <first dataset type> is used to generated the graphical representation based on the determination that the first scale level is below the predefined zoom threshold, (Fig. 16 and [0112]-[0113] of Boys, first rendering/zoom display of the graphical representation of dataset, e.g., model 1608.  Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes and Fig. 17 of Boys, graphical representation of dataset comprises view of a plurality of nodes, such as 1706)
 	receiving a first user input requesting a viewing scale adjustment to the graphical representation of the first portion of the dataset, the first user input specifying a second scale level for viewing the first set of nodes at a larger size than at the first scale level; (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes)
  	determining that the second scale level specified by the first user input is above a predefined zoom threshold; (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show)
 	updating the graphical representation of the first portion of the dataset by rendering a subset of the first set of nodes in a <second dataset type>, yielding an updated graphical representation of the first portion of the dataset, the updated graphical representation of the first portion of the dataset being a scaled view of the graphical representation of the first portion of the dataset that presents the first set of nodes at the larger scale size than presented at the first scale level, wherein <second dataset type> is used to render the subset of the first set of nodes based on determining that the second scale level is above the predefined zoom threshold;.  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes) 
	causing image files of the graphical representation of the first set of nodes to be stored in a computer-readable medium.  ([0038] of Boys, where the data of simulation is stored in a repository, where the data is an image filed in a graphical representation, as shown in Fig. 7, where the canvas in the model is displayed in the graphical display)
Even though Boys discloses first and second rending convention are being used based on the determination of when the scale level of the graphical representation of the nodes and apply different rendering convention if the scale level is above or below predetermined threshold (see citations above), Boys does not specifically discloses what specific rendering convention is used based on that determination, such that Boys does not specifically disclose “using a hypertext modelling language (HTML) canvas element to render a first set of nodes from the dataset;” <first dataset type> being “HTML canvas element” and <second dataset type> being “domain object model (DOM)”.
However, Groth discloses “using a hypertext modelling language (HTML) canvas element to render a first set of nodes from the dataset;” <first dataset type> being “HTML canvas element” and <second dataset type> being “domain object model (DOM)”; ([0027] of the Current Specification explains the difference of rendering convention is used, such as Canvas element, which excels at bitmap graphics because canvas/HTML elements “Because the canvas element results in lower quality representations (e.g., lower quality images) of nodes without additional textual information, the computational and network resources used for rendering are lower than that which is necessary for rendering nodes using other rendering conventions such as the DOM.”  Therefore, Canvas/HTML rendering convention is used to render lower quality data, such as bitmap graphics elements when the scale level is minimum, but using DOM rendering convention which produces higher quality data with more scaled view, such as images with label/values/attributes data, as described in [0030] of the current Specification “For example, in initially rendering a graphical representation of data, the rendering engine 210 uses a first rendering convention (e.g., the canvas element). In response to a user adjusting the scale level to exceed a predefined threshold, the rendering engine 210 renders the graphical representation using a second rendering convention (e.g., render all nodes in DOM). In some embodiments, the transition from the first rendering convention to the second rendering convention may include synchronizing views of the two rendering conventions. Graphical representations resulting from the first rendering convention include low quality representations (e.g., a simple shape) of the data nodes and edges without additional information, while the graphical representations resulting from the second rendering convention include high quality representations of the data nodes (e.g., images or icons) and edges with additional textual information (e.g., a label, values, or attributes).” Here, [0121]-[0133] of Groth, “If the changes are such that a LODComponent (709) must transition to a new level of detail, i.e. a threshold value has been met, the LODComponent (709) emits a request via an Event and Listener pattern of communication supplied by the underlying programming language in which the LoD library is implemented… [0122] 7. In FIG. 12, the user has zoomed the viewport in by manipulation of an input device, thus reducing the display size of the rendered document. The increase in display size has invalidated the required resolution of the visual components rendering bitmap image data on screen. The visual components have requested new bitmap image data, retrieved the data, and are now displaying the same images at a level of resolution appropriate for the zoom level. Visual components that are rendering bitmap information, but are not visible have been set to a minimum Level of Detail. In FIG. 13, the user has panned and zoomed the viewport by manipulation of an input device, in order to center the view on the visual component labelled "Family Album". The increase in display size has invalidated the required resolution of the visual components rendering bitmap image data on screen. The visual components have requested new bitmap image data, retrieved the data, and are now displaying the same images at a level of resolution appropriate for the zoom level. Visual components that are rendering bitmap information, but are no visible have been set to a minimum Level of Detail…. In FIG. 15, the user has zoomed the viewport in by manipulation of an input device, thus increasing the display size of the rendered document. The increase in size has invalidated the Level of Detail of the visual components. This figure illustrates the crossfading transition to the new Level of Detail at a halfway point between the old and new visual components. [0123] 8. In FIG. 16, the user has continued the zoom operation begun in FIG. 15, continuing to increase the display size of the rendered document, and again invalidated the current Level of Detail. This figure illustrates the crossfading transition to the new Level of Detail at a halfway point between the old and new visual components. In FIG. 17, the crossfading transition begun in FIG. 14, and updated in FIGS. 15 and 16, has completed, and the visual components are correctly represented at the new Level of Detail. [0124] 9. Upon receiving a response to the request made in step 7, the LODComponent (709) representing the search result data places the new visual component on screen, and removes the old visual component from the screen. [0125] 10. The new visual component then requests the entire DOM of the space referenced by the search result data. [0126] 11. The data describing the DOM is returned from local or remote storage to the Host Application (702), which in turn assigns the data to the requesting LODComponent (709). The LODComponent (709) requests new LODComponents (709) and LODRenderers (708) for each element in the data. As each LODComponent (702) of LODRenderer (709) is returned by the Host Application response to requests for LODComponents (709) and LODRenderers (708), the corresponding data element is assigned to the supplied LODComponent (709) or LODRenderer (708), which is then placed on screen. [0127] 12. The user has now seamlessly transitioned from an overall network view of their content, to a view of a specific DOM. [0128] 13. The user then zooms out by sending one or more commands to the Host Application by manipulation of the keyboard, mouse button or buttons, mouse wheel, trackpad, touchscreen, or other connected input devices. Such commands are interpreted (2406) by the Host Application (702), and result in logical manipulation of the viewport on screen by either zooming, panning, rotating, or otherwise modifying the viewport. [0129] 14. The LODComponent (709) rendering the DOM transitions to a lower level of detail. Child objects of the LODComponent (709) are moved off screen and/or are destroyed.”  Hence, when the scaling/zoom is below a threshold value, such as minimum zoom level, canvas/HTML is being used as the displaying method, when the scaling/zoom is above a threshold value DOM is used, as explained in view of the Specification above) and wherein the second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).  (as cited above in [0121]-[0133] of Groth, when the rendering/zoom is above a threshold value, aka in more detail, DOM is used to display the zoomed in detailed nodes/components)
Boys and Groth are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format based on zoom level such as html and DOM as taught by Groth because doing so to enhance user ability to dynamically position and zoom into and out of views within a larger canvas (abstract of Groth).
Boys and Groth do not specifically disclose “receiving a second user input requesting to view of a second portion of the data set comprising a second set of nodes, the second set of nodes include a set of nodes that are not included in the first set of nodes and a second node that is included in the first set of nodes; generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes, wherein the graphical representation of the second portion of the dataset is generated by reusing a first image filed of the second node that was included in the first set of nodes, the first image file accessed from the computer readable medium.”
However, Mahan discloses receiving a second user input requesting to view of a second portion of the data set comprising a second set of nodes, the second set of nodes include a set of nodes that are not included in the first set of nodes and a second node that is included in the first set of nodes; ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/subjects associated with the new catalog page 600 are different than the first plurality of DOM nodes/subject as in the main page ) generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes; ([0050] of the Current specification recites “the data files that are selected by the rendering engine 210 depend on a number of nodes included in the view of the second portion of the graphical representation. In other words, the rendering engine 210 selects as many of the stored data files as are needed to depict the nodes in the second portion of the graphical representation of the dataset.” Hence the DOM reuses as many DOM objects as possible, but not limited to certain number of the DOM objects.   [0093] of Mahan, “For example, the mobile device may determine that the title 604, the listing of items to purchase 608a-608n and/or categories of items 606 have similar structure as features in main page 500 (e.g., title 504, button 502 and listings 506a-506n) and may retrieve and reuse the similar structures from main page 500 DOM. In addition, the mobile device may determine that the name of the title 604, e.g., "New This Week", names for the games 612a-612n, icons for the games 608a-608n, prices for the games 614a-614n, and/or the ratings for the games 616a-616n are unique to catalog page 600, and thus, may create a dynamic DOM for the features that are unique to catalog page 600.”)and wherein the graphical representation of the second portion of the dataset is generated by reusing a first image filed of the second node that was included in the first set of nodes, the first image file accessed from the computer readable medium ([0033] of Mahan, “when a unique instance of a page (for example, an "itemdetail" page) has never been fetched or cached on a computer device, and that instance of the page is requested, the described aspects provide a behavior that results in fetching the page data (for example, including the hyper text markup language (html) or extensible html (xhtml), cascading sheet style (css), and javascript (js)) and creating a static portion of a document object model (DOM) from the xhtml and css. This static portion of the DOM is stored in cache and can be reused. For that page, the js is then executed, resulting in one or more data requests (for example, an XMLHttpRequest (XHR)). The initial js and the handling of each of the one or more responses results in the creating of one or more dynamic portions of the DOM for that instance of the page. Then, when a second instance of the page is requested, the static DOM portion can be reused, and the js is executed for the new query string of the request corresponding to the second instance of the page, resulting in one or more new data requests and the creating of one or more dynamic portions of the DOM for the new instance of the page.” Hence, when the second DOM tree is created when the user request second instance of the page, the DOM includes portion with new data and the dynamic portion of the DOM was not shown in the first view with first plurality of nodes of the DOM and the portion of the static part of the DOM is being reused and re-rendered, further, ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/objects associated with the new catalog page 600 are different than the first plurality of DOM nodes/objects as in the main page and some of the dynamic/second plurality of DOM nodes/objects are rendered that was not rendered before with the main page of the static/first plurality of DOM nodes/objects)
Boys and Groth and Mahan are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format based on zoom level such as html and DOM as taught by Groth and reusing stored data for displaying nodes when re-rendering taught by Mahan because doing so to improve efficiency in page rendering to save computing power ([0031] of Mahan)
 	Referring to claims 2 and 23, Boys in view of Groth and Mahan disclose the method of claim 1, further comprising presenting the updated graphical representation of the first portion of the dataset on a display communicatively coupled to a client machine.  ([0216] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks) 	Referring to claims 3 and 24, Boys in view of Groth and Mahan disclose the method of claim 2, further comprising transmitting the dataset to the client machine via an interface of a server machine. ([0217] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks from a server [0038] of Boys) 	Referring to claims 4 and 25, Boys in view of Groth and Mahan disclose the method of claim 1, wherein the scaled view includes a subset of the first set of nodes.  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys) 	Referring to claims 5 and 26, Boys in view of Groth and Mahan disclose the method of claim 1, further comprising: presenting the graphical representation of the second portion of the data set  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention) 	Referring to claims 7 and 27, Boys in view of Groth and Mahan disclose the method of claim 1, wherein updating the graphical representation of the first portion of the dataset comprises rendering textual information associated with at least one node from the first set of nodes.  (Fig. 17 and [0114] of Boys, where after another zoom in, the graphical representation renders text information associated with the node) 	Referring to claims 8 and 28, Boys in view of Groth and Mahan disclose the method of claim 1, wherein the updating the graphical representation of the first portion of the dataset comprises: resizing at least one node from the first set of nodes based on the second scale level. ([0117] of Boys, where the icons of the node grows as the user zooms in of the node) 	Referring to claims 10 and 29, Boys in view of Groth and Mahan disclose the method of claim 1, further comprising receiving third user input requesting an additional viewing scale adjustment to the graphical representation of the first portion of the dataset, the additional viewing scale adjustment specifying a third scale level for viewing the first set of nodes at a smaller scale size than at the second scale level; determining that the third scale level is below the predefined zoom threshold; and in response to determining that the third scale level is below the predefined zoom threshold, updating the updated graphical representation of the first portion of the dataset using the HTML canvas element. (See above in regard to “scale level” citations, and also Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention)

 	Referring to claim 31, Boys in view of Groth and Mahan disclose the non-transitory computer-readable medium of claim 30, the operations further comprising: presenting the updated graphical representation of the first portion of the dataset on a display communicatively coupled to a client machine.  ([0216] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks)

 	Referring to claim 32, Boys in view of Groth and Mahan disclose the non-transitory computer-readable medium of claim 31, the operations further comprising: transmitting the dataset to the client machine via an interface of a server machine.  ([0217] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks from a server [0038] of Boys)

 	Referring to claim 33, Boys in view of Groth and Mahan disclose the non-transitory computer-readable medium of claim 30, wherein the scaled view includes a subset of the first set of nodes. (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys) 	

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Jerger et al (US 7487447 B1): A method includes receiving a web page with machine-readable instructions and a zoom factor for the web page; processing a document object model representation of the web page in accordance with the machine-readable instructions.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan Barrett/
Primary Examiner, Art Unit 2145